FILED VIA EDGAR November 9, 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:CM Advisors Family of Funds File Nos. 811-21260 Enclosed for filing, pursuant to Rule 17g-1 of the Investment Company Act of 1940, as amended (the "1940 Act"), please find a copy of the Financial InstitutionInvestment Company Asset ProtectionBond (the "Bond") for CM Advisors Family of Funds (the “Trust") under Exhibit 99.1. Also enclosed is a copy of the Board meeting resolutions of the Trust, which were adopted by the Board of Trustees of the Trust, including a majority of the members thereof who are not "interested persons" (as defined by the 1940 Act) of the Trust, approving the amount, type, form and coverage of the Bond, now in effect for theTrust under Exhibit 99.2. Premiums for the Bond have been paid for the period beginning October 1, 2011 to October 1, 2012. If you have any questions about this filing, please contact the undersigned at (513) 587-3418. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Assistant Secretary Distributed by Ultimus Fund Distributors, LLCP.O. Box 46707Cincinnati, Ohio 452461-888-859-5865
